     ALEX G. TSE
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St. Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9   Attorneys for Defendant
10                                     UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                                                 ) Case No. 4:18-cv-02637-KAW
13   GREGORY LEWIS BELVIN III,                                   )
                                                                 ) JOINT STIPULATION AND PROPOSED
14                     Plaintiff,                                ) ORDER FOR AN EXTENSION OF TIME
                                                                 )
15            vs.                                                )
                                                                 )
16   NANCY A. BERRYHILL,                                         )
     Acting Commissioner of Social Security,                     )
17                                                               )
                                                                 )
18                     Defendant.                                )
19
20            IT IS HEREBY STIPULATED, by and between the parties, through their respective
21   counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary
22   Judgment be extended from November 7, 2018 to December 12, 2018. This is Defendant’s first
23   request for an extension of time to respond to Plaintiff’s Motion for Summary Judgment.
24            Defendant requests this extension due to her counsel’s heavy workload. Defendant’s
25   counsel is currently responsible for a Social Security appeal before the United States Court of
26   Appeals for the Ninth Circuit, in addition to six cases that require imminent briefing in the
27   United States District Courts for the Eastern District, Northern District and Southern District of
28   California, as well as legal opinion assignments that advise components within the Social


     Joint Stip. & Prop. Order for Ext.; 4:18-cv-02637-KAW   1
 1   Security Administration in the administration of benefits under the Social Security Act.
 2   Defendant’s counsel will also be out of the office from November 19 to November 23 for
 3   Thanksgiving holiday.
 4            Defendant’s counsel respectfully requests this additional time to expend the necessary
 5   time to review the record and to evaluate the four issues Plaintiff raised, and to submit
 6   Defendant’s response to Plaintiff’s motion for review by this Court.
 7            The parties further stipulate that all subsequent deadlines set forth in the Court’s
 8   Procedural Order for Social Security Review Actions shall be extended accordingly.
 9            The parties stipulate in good faith, with no intent to prolong proceedings unduly.
10
                                                             Respectfully submitted,
11
     Dated: November 6, 2018                                  /s/ Beatrice Na for Angelica Dias *
12                                                           (* As authorized via email on November 6, 2018)
                                                             ANGELICA DIAS
13
14                                                           Attorney for Plaintiff

15
16   Dated: November 5, 2018                                 ALEX G. TSE
                                                             Acting United States Attorney
17
                                                    By:      /s/ Beatrice Na
18                                                           BEATRICE NA
19                                                           Special Assistant United States Attorney
                                                             Attorneys for Defendant
20
21
                                                             ORDER
22
     APPROVED AND SO ORDERED:
23
24
              11/8/18
     Dated: _____________                                    _________________________________
25                                                           THE HONORABLE KANDIS WESTMORE
                                                             United States Magistrate Judge
26
27
28


     Joint Stip. & Prop. Order for Ext.; 4:18-cv-02637-KAW   2
